Name: Regulation (EEC) No 1908/73 of the Council of 4 July 1973 on the procedure to facilitate the issue of movement certificates under the provisions governing trade between the European Economic Community and certain countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 7 . 73 Official Journal of the European Communities No L 197/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1908/73 OF THE COUNCIL of 4 July 1973 on the procedure to facilitate the issue of movement certificates under the provisions governing trade between the European Economic Community and certain countries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 1 . With a view to the issue of movement certificates enabling the goods to which they relate to benefit from preferential treatment, the competent customs office of the Member State where the issue of a cer ­ tificate is requested for goods coming from other Member States and intended for export, from that Member State, in the same state or after processing, shall take into consideration a declaration (see speci ­ men in Annex I) furnished by the supplier in the Member State from which the goods came either on the commercial invoice relating to the goods or on an annex to that invoice. 2 . The customs office concerned may however re ­ quest the exporter to produce an information certifi ­ cate (see specimen in Annex II) issued in accordance with the provisions of Article 2, either to check that the information given , in the declaration referred to in paragraph 1 is correct, or to obtain additional in ­ formation. Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Ar ­ ticle 113 thereof; Having regard to the proposal from the Commission; Whereas the provisions governing trade between the European Economic Community and certain countries include measures for the issue by the customs authorities in the Community of movement certifi ­ cates enabling the goods to which they relate to benefit from a preferential treatment ; Whereas the issue of the said certificates is subject to the condition that the goods to which they relate are considered as 'originating' products within the meaning of the abovementioned provisions ; Whereas goods may qualify as 'originating' products as a result of successive processings in several Mem ­ ber States ; Whereas, therefore, the issue of movement certificates should be facilitated when a request therefor is made in A Member State in respect of goods coming from other Member States and exported in the same state or after processing; Article 2 The information certificate shall be issued, at the supplier's request, by the competent customs office of the Member State from which the goods were previously dispatched to the Member State in which the issue of the movement certificate has been re ­ quested, either for the purposes provided for in No L 197/2 Official Journal of the European Communities 17 . 7 . 73 Article 3Article 1 ( 2 ), or on the supplier's own initiative . This information certificate shall be completed in dupli ­ cate . One copy shall be sent to the applicant, who shall forward it either to the exporter or to the customs office of exportation . The second copy shall be kept by the issuing office . This Regulation shall enter into force on the first day of the second month following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1973 . For the Council The President lb FREDERIKSEN 17 . 7 . 73 Official Journal of the European Communities No L 197/3 ANNEX I I , the undersigned , declare that the goods listed on this invoice were obtained in ( indicate Member State ( s )) and (as appropriate): (a) (*) satisfy the rules on the definition of the concept of 'originating' products governing the following preferential trade : (b ) (*) were produced from the following products : Description Country of origin Value (*) and have undergone the following processings : (indicate processings) in (indicate Member State) (Place and date) (Signature) (*) To be completed as appropriate. class="page"> ANNEXH EUROPEAN COMMUNITIES 1 . Supplier (' INFORMATION CERTIFICATE to facilitate the issue of a MOVEMENT CERTIFICATE for preferential trade between the EUROPEAN ECONOMIC COMMUNITY 2 . Consignee ( 1) and  P) ( in block capitals) 3. Processor ! 1 ) 4. Member State in which the working or processing has been carried out 6. Customs office of importation (3) 5. For official use No , 7. Import document (3) Form Series Date GOODS SENT TO THE MEMBER STATE OF DESTINATION 9. Tariff heading number and description of goods 10. Quantity (4)8. Marks, numbers, quantity and kind of package 11 . Value (8) IMPORTED GOODS USED 12 . Tariff heading number and description 13. Country of origin n 14. Quantity (4) 15. Value 3 (7) 16. Nature of the working or processing carried out 17. Remarks 19. DECLARATION BY THE SUPPLIER I , the undersigned, declare that the information on this certif ­ icate is accurate 18 . CUSTOMS ENDORSEMENT Declaration certified Document Form No Customs Office Date (Place (date) Official Stamp (Signature) (Signature) REQUEST FOR VERIFICATION The undersigned Customs official requests verification of the authenticity and accuracy of this information certificate RESULT OF VERIFICATION Verification carried out by the undersigned Customs official shows that this information certificate : ( a ) was issued by the Customs office indicated and that the information contained therein is accurate (*) (b) does not meet the requirements as to authenticity and accuracy ( see notes appended) ( # ) ( Place and date) ( Place and date) Official Stamp Official Stamp (Official's signature ) (Official's signature) ( ) Delete where not applicable. CROSS REFERENCES (') Name of individual or business and full address. (2) Indicate the country linked to the Community by the Agreement or Convention concerned . (3). Optional information . (4) Kg, hi , cu.m . or other measure. (5) Packaging shall be considered as forming a whole with the goods contained therein . How ­ ever, this provision shall not apply to packaging which is not of the normal type for the article packed , and which has a lasting utility value of its own, apart from its function as packaging . (8) To be completed if necessary. In this case, if the goods originate in a country linked to the Community by an Agreement or a Convention, attach a photocopy of the relevant movement certificate or postal form, or indicate its reference and serial no. (7) The value must be indicated in accordancewith the provisions of the Agreement orConvention to which reference is made .